--------------------------------------------------------------------------------

 
 
AMENDMENT TO CONSULTING AGREEMENT


This Amendment to Consulting Agreement (Amendment) is entered into on July 30,
2017, in order to amend the Consulting Agreement (Agreement) by and among Andy
Tucker, and Eco Science Solutions, Inc., hereinafter, collectively referred to
as the "Parties" and entered into on June 21, 2017.


WHEREAS, this Amendment is effective June 21, 2017, and serves only to amend the
following Paragraph 6 in the Consulting Agreement, which states as follows:


6. Benefits. Consultant shall be entitled to 3,000,000 options of ESSI Company's
common stock at a price of $2.00 per share with vesting over 2 year period.


WHEREAS, the Parties agree and hereby do authorize the elimination of the
above-referenced Paragraph 6, to the extent that the Parties do hereby agree to
eliminate the reference to the purchase of 3,000,000 Shares of Common Stock at a
price of $2.00 per share; said options will vest over a 24 months period.


This Amendment amends the provision of Paragraph 6 of the Consulting Agreement,
wherein, the provision stating that the Consultant shall have the option to
purchase 3,000,000 Shares of the Company's common stock at $2.00 per share is
eliminated. All other terms and conditions of the Consulting Agreement remain
the same.


The undersigned, by signing below, do hereby acknowledge that they have
received, reviewed, understand and agree with the terms set forth in this
Amendment to the Consulting Agreement.


ECO SCIENCE SOLUTIONS, INC.
 
 

         
By:
/s/Jeffrey Taylor    Date:  July 30, 2017   Jeffrey Taylor, CEO                
       

 

         
By:
/s/Andy Tucker    Date:  July 30, 2017   Andy Tucker                        